Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
		Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	
Claims 1-18 are rejected 
Claim 17 recites "an information processing method, comprising: selecting a first case based on subject data including at least one feature, and acquire a first prediction value that is a value of an objective variable included in the first case; estimating frequency data indicating frequencies of observation values of the objective variable, based on a history of observation values of the objective variable; estimating first frequency data indicating frequencies of first prediction values, based on a history of first prediction values acquired before the first prediction value is acquired; and correcting the first prediction value acquired by the processor, based on the frequency data and the first frequency data". 
Therefore, it is a process. Thus the claim recites a mental process. 

	Step 2A, Prong 1: Judicial exception recited? Yes. Each limitation as recited in the claim is a process, that under BRI covers performance of the limitation in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. Further, each limitation recited in claim 17, is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "processor" which is a mere indication of the field of use. Nothing in the claim elements precludes the steps from practically being performed in the mind. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping. 
 	2A-Prong 2: Integrated into a practical application? No. 
	This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim when viewed alone or in combination recites data gathering such as "estimating first frequency data indicating frequencies of first prediction values, based on a history of first prediction values acquired before the first prediction value is acquired; and correcting the first prediction value acquired by the processor, based on the frequency data and the first frequency data". 
	Step 2B: No. The recited limitations "estimating first frequency data indicating frequencies of first prediction values, based on a history of first prediction values acquired before the first prediction value is acquired; and correcting the first prediction value acquired by the processor, based on the frequency data and the first frequency data" are merely data gathering. The recited “(corrected)” first prediction value” is merely insignificant extra-solution activity and is merely data. Such data has unlimited use which cannot provide an inventive concept.
	Therefore claim 17 is ineligible. 
	Claims 1 and 18 recite "an information apparatus" and "a non-transitory computer readable medium", respectively, which do not offer a meaningful limitation beyond generally linking the apparatus or medium to a particular environment, that is, implementation via a "processor", “corrector”, “estimator”. In other words, the apparatus and medium claims are no different from the method of claim 17 in substance; the method claim recites a mental process while the apparatus claim recites generic components configured to implement the same judicial exception. The claims do not amount to significantly more than the underlying mental process for the same reasons as applied above in claim 17. 
	Similarly, claims 2-16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 13 recites an output device configured to output the first prediction value corrected by the corrector in the set selected is a process that, under its broadest limitation, covers performance of the limitation in the mind but for the recitation of a generic "output device" which is a mere indication of the field of use. The mere nominal recitation of a generic technical system does not take the claim limitation out of the mental processes grouping.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14, 17, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakimoto et al. (hereinafter “Kakimoto”)(USPAP. 20170075035).

	Regarding claims 1, 17, and 18, Kakimoto discloses an information processing apparatus, comprising: 
a processor configured to select a first case based on subject data including at least one feature, and acquire a first prediction value that is a value of an objective variable included in the first case (Pars. 27 and 28)
a first estimator configured to estimate frequency data indicating frequencies of observation values of the objective variable, based on a history of observation values of the objective variable (Pars. 29, 30; also see Figs. 5-7 for function used to calculate estimated data, frequency data of observation values based on history of observation values of objective variable; in light of the instant Application at Par. 46, “Although a cumulative distribution function is estimated as the frequency data, a probability density distribution, a histogram, or the like may also be estimated”, Kakimoto’s distribution/function meets the claimed limitation);
 a second estimator configured to estimate first frequency data indicating frequencies of first prediction values, based on a history of first prediction values acquired before the first prediction value is acquired (Par. 29, also see Figs. 5-7); 
and a corrector configured to correct the first prediction value acquired by the processor, based on the frequency data and the first frequency data (Pars. 41-43).
 Regarding claim 2, Kakimoto discloses wherein the processor is configured to select the first case from among the plurality of cases, each of which includes a pair of: first data including at least one feature; and a value of the objected variable (Pars. 26 and 28).
Regarding claim 14, Kakimoto discloses a feature generator configured to generate the at least one feature, based on at least one state amount, by performing numerical calculation based on a numerical calculation model (Par. 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto and Machine Translation of JP 2009211693A (labeled JP 2009031307 provided by Applicants-see IDS filed 03/10/2021 
Regarding claim 3, Kakimoto does not disclose “wherein the processor is configured to select the first case, based on a distance between the subject data and the first data included in each of the plurality case”.
JP 2009031307 teaches “wherein the processor is configured to select the first case, based on a distance between the subject data and the first data included in each of the plurality case” (Par. 8).
It would have been obvious to one of ordinary skilled in the art at the time of the application to modify Kakimoto’s invention using JP 2009031307’s invention to arrive at the claimed invention as specified in claim 3 to extract information from unlabeled samples to enhance their functions (Par. 8).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kakimoto and Eickelman et al. (hereinafter “Eickelman”)(USPAP. 20160078112).
Regarding claim 15, Kakimoto does not explicitly disclose “wherein the frequency data includes a cumulative distribution function for observation values of the objective variable.
Eickelman teaches “wherein the frequency data includes a cumulative distribution function for observation values of the objective variable” (Par. 38).
It would have been obvious to one of ordinary skilled in the art at the time of the application to modify Kakimoto’s invention using Finkelman’s invention to arrive at the claimed invention as specified in claim 15 to obtain complex operations to simulate flooding according to the aggregated and transformed input data (Par. 38).
Regarding claim 16, Kakimoto does not explicitly disclose “wherein the first frequency data includes a cumulative distribution function for the first prediction values”.
Eickelman teaches “wherein the first frequency data includes a cumulative distribution function for the first prediction values”(Par. 38).
It would have been obvious to one of ordinary skilled in the art at the time of the application to modify Kakimoto’s invention using Eickelman’s invention to arrive at the claimed invention as specified in claim 15 to obtain complex operations to simulate flooding according to the aggregated and transformed input data (Par. 38).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L.D. Monache et al., “Probabilistic Weather Prediction with an Analog Ensemble”, Am. Meterologicial Soc., Monthly Weather Review, Vol. 141, No. 10, pp. 3498-3516 (2013) (hereinafter “Monache”).
	Regarding claims 1, 17, and 18, Monache discloses an information processing apparatus, comprising: 
a processor configured to select a first case based on subject data including at least one feature, and acquire a first prediction value that is a value of an objective variable included in the first case (Pg. 3500, Research Datasets); 
a first estimator configured to estimate frequency data indicating frequencies of observation values of the objective variable, based on a history of observation values of the objective variable (Pg. 3500);
 a second estimator configured to estimate first frequency data indicating frequencies of first prediction values, based on a history of first prediction values acquired before the first prediction value is acquired (Pgs. 3501-3502); 
and a corrector configured to correct the first prediction value acquired by the processor, based on the frequency data and the first frequency data (Pg. 3506, 3508).

	Allowable Subject Matter
Claims 4-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        December 15, 2022